Citation Nr: 1024082	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-06 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) with memory loss and cognitive impairment, to 
include as due to an in-service personal assault.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 







INTRODUCTION

The Veteran had active service from June 1970 to May 1972 and 
from September 1972 to July 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Louisville, Kentucky, denying the claim currently on appeal.  
This claim was previously remanded by the Board in September 
2008 so that the Veteran could be scheduled for a more recent 
VA examination.  

The Veteran was scheduled for a Video Conference hearing 
before a Board Member in February 2008.  The Veteran failed 
to report for this hearing and VA has not received a request 
to reschedule or a statement of good cause for why he failed 
to report.  


FINDING OF FACT

1.  The Veteran has not been diagnosed with a psychiatric 
disorder, to include PTSD.  

2.  The preponderance of the evidence shows that any memory 
loss and cognitive impairment is not attributable to any 
event during service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a psychiatric disorder, to include PTSD with 
memory loss and cognitive impairment, have not been met.  
38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159 (2009).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in March 2004, November 2004, 
January 2005 and February 2005 addressed all notice elements 
listed under 3.159(b)(1) and were sent prior to the initial 
RO decision in this matter.  The letters informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Even 
though the Veteran was not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) until after the initial 
adjudication of the claim in the February 2007 statement of 
the case, the claim was subsequently readjudicated, no 
prejudice has been alleged, and none is apparent from the 
record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  In any event, because 
the claim is being denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the Veteran.  See 
Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received a VA medical 
examination in April 2005, and VA has obtained these records 
as well as the records of the Veteran's outpatient treatment 
with VA.  VA also scheduled the Veteran for an additional VA 
examination in February 2010.  However, in February 2010, the 
Veteran notified VA that he would not attend an examination 
and that he did not want VA's help.  While VA has a statutory 
duty to assist in developing evidence pertinent to a claim, 
the Veteran also has a duty to assist and cooperate with VA 
in developing evidence - the duty to assist is not a one way 
street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA 
notified the Veteran in January 2010 that if he failed to 
report for his examination, VA would have to rate the 
Veteran's claim based on the evidence of record.  Therefore, 
since the Veteran refused to attend his scheduled 
examination, the Board has no choice but to proceed with the 
Veteran's claim based on the current evidence of record.  
Additionally, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not yet been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as psychoses, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2009).  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke ... in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128 at 140-41.  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996).  

In this case, the Veteran's PTSD claim is based on an in-
service personal assault.  Because of the personal and 
sensitive nature of a personal assault, many incidents are 
not officially reported.  This creates a proof problem with 
respect to the occurrence of the claimed stressor.  In such 
situations, it is not unusual for there to be an absence of 
service records documenting the events the Veteran has 
alleged.  Therefore, evidence from sources other than the 
Veteran's service records may corroborate an account of a 
stressor incident.  See, e.g., Patton v. West, 12 Vet. App. 
272, 277 (1999); see also 38 C.F.R. § 3.304(f).  

Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members or clergy.  38 C.F.R. § 3.304 (f). 

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  See 
Bradford v. Nicholson, 20 Vet. App. 200 (2006).  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service 
connection for PTSD.  However, the preponderance of the 
evidence of record demonstrates that the Veteran does not 
suffer from a psychiatric disorder, to include PTSD, that 
manifested during, or as a result of, active military 
service.  As such, service connection is not warranted. 

As an initial matter, the Board again notes that the Veteran 
was to be scheduled for a VA examination.  However, in 
February 2010, the Veteran notified VA that he would not 
attend an examination and that he did not want VA's help.  
Therefore, any probative evidence that may have been obtained 
regarding the Veteran's claim cannot be considered, and the 
Board will proceed with the Veteran's claim based on the 
current evidence of record.  

The Veteran's service treatment records do not suggest that 
the Veteran suffered from a psychiatric disorder, to include 
PTSD, during his active military service.  The record does 
indicate that the Veteran was assaulted and robbed near a 
convenience store in April 1979.  The Veteran was diagnosed 
with a mild cerebral concussion and contusions of the left 
ear with abrasions of the left face.  However, no psychiatric 
disorder was diagnosed at this time and the Veteran was 
subsequently noted to have had a normal psychiatric 
examination during a June 1982 reenlistment examination.  

The record demonstrates that the Veteran was treated in 
August 1984 for increasing difficulties in his work center 
with an apparent decrease in functioning.  The Veteran was 
referred to psychiatry for an evaluation due to a possible 
affective disorder, schizophrenia, or a psychological 
deficiency.  However, upon evaluation in September 1984, the 
psychiatrist concluded that the Veteran had no mental 
disease.  Rather, it was the examiner's impression that this 
was a minor administrative problem that should be dealt with 
as such.  During a subsequent in-service examination in April 
1988, the Veteran was again found to have a normal 
psychiatric examination.  In his report of medical history 
associated with this examination, the Veteran also denied 
having, or ever having had, frequent trouble sleeping, 
depression or excessive worry, loss of memory or amnesia, or 
nervous trouble of any sort.  The Veteran was again found to 
have a normal psychiatric examination during his June 1990 
separation examination.  As such, there is no evidence of 
chronic psychiatric troubles during the Veteran's active 
military service.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The post-service treatment records do not demonstrate that 
the Veteran has been diagnosed with a psychiatric disorder.  
According to a May 2004 VA outpatient treatment record, the 
Veteran did not exhibit any psychiatric symptoms or illnesses 
and his mental status interview was totally within normal 
limits.  The Veteran was noted to be suffering from a 
cognitive disorder at this time.  

The Veteran was afforded a VA examination in April 2005.  The 
examiner concluded, based on the Veteran's history and 
current evaluation, that the Veteran did not meet the DSM-IV 
criteria for PTSD.  The examiner diagnosed the Veteran with 
dementia not otherwise specified that was not directly 
related to active military service.  The examiner did not 
diagnose the Veteran with any psychiatric disorder at this 
time.  

Subsequent treatment records fail to demonstrate that the 
Veteran has been diagnosed with a chronic psychiatric 
disorder.  According to a December 2005 VA outpatient 
treatment record, the Veteran was suffering from restlessness 
and insomnia because he was worried about his early onset 
Alzheimer's disease.  The Board notes that the Veteran had 
claimed service connection for Alzheimer's disease in the 
past, but he formally withdrew this claim in October 2006.  
The record contains no additional evidence of a chronic 
psychiatric disorder.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for a 
psychiatric disorder, to include PTSD.  The preponderance of 
the evidence also shows that any memory loss and cognitive 
impairment is not attributable to any event during service.  
The record demonstrates that the Veteran does not currently 
suffer from a psychiatric disability.  There must be a 
current diagnosis of a disorder for service connection to be 
granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  
Without a medical diagnosis of a psychiatric disorder, the 
Board must deny the Veteran's claim.  See Degmetich v. Brown, 
104 F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  VA attempted to verify the 
Veteran's claim by scheduling an additional VA examination, 
but he refused to participate in another examination.  As 
such, the Board must decide the Veteran's claim based on the 
current evidence of record.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for PTSD must be denied.


ORDER

Entitlement to service connection for PTSD with memory loss 
and cognitive impairment is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


